It seems to me that the more traditional source of guidance concerning the meaning of a term used by the parties in an agreement is a dictionary. I have been unable to locate any dictionary which states that the legal capacity to be married is a requisite factor in determining whether a relationship can be said to be one of concubinage. While it quotes heavily from the Napoleonic Code, the Louisiana opinion relied upon by the majority contains no reference to any dictionary.
Webster's Third New International Dictionary, unabridged (1961) sets forth the following as a definition of "concubine": "* * * a man living in a state of concubinage to another man or a woman." Frankly, I fail to see why a more restrictive supposition should be made as to the intent of the parties in this case. It seems reasonable to suppose that the parties had in mind a permanent living arrangement, involving sex, under circumstances leading to the inference that some of the alimony was going toward the support of the paramour. It does not seem readily apparent why the parties would have wanted to continue the alimony merely because the paramour is not legally able to marry the former spouse.
I would reverse the judgment. *Page 15